DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The said claim recites ‘and/or’. It is not clear which conjunction the claim needs to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Dinan (US 2018/0124831).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
Dinan discloses “Dual Connectivity Scheduling Request for Wireless Network and Wireless Device” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 10, a method, comprising: 
transmitting, by a network entity, at least one network entity failure indication configuration ([0192] “At 1810, at least one first message may be received from a first base station.”, and [0193] “the at least one first message may comprise at least one third parameter indicating the first value.”); and 
receiving, by the network entity, at least one indication that at least one network entity satisfies at least one beam-failure condition ([0192 and Fig. 18] “At 1850, at least one second message may be transmitted to the first base station. The at least one second message may comprise at least one first parameter.”, Step 1850 “Transmit, to the first base station, second message(s) comprising 1st parameter(s) indicating the scheduling request process failure corresponding to the 2nd base station”, and [claim 2] “the second message comprises at least one second parameter indicating the first value.”).

With respect to dependent claims:
Regarding claim 11, the method of claim 10, wherein the network entity is in a non-failure condition ([0192] “At 1810, at least one first message may be received from a first base station.”, and [0192] “At 1860, at least one third message may be received from the first base station.”).

Regarding claim 12, the method of claim 10, wherein each of the at least one network entity failure indication configuration is associated with at least one network entity ([0193] “the at least one first message may comprise a scheduling configuration index for the LAA cell. According to an embodiment, the at least one first message may comprise at least one third parameter indicating the first value.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2018/0124831) in view of Wang (US 2022/0039096).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
With respect to independent claims:
Regarding claim 1, a method, comprising: 
receiving, by a user equipment, at least one network entity failure indication configuration ([0192] “At 1810, at least one first message may be received from a first base station.”, and [0193] “the at least one first message may comprise at least one third parameter indicating the first value.”); 
detecting, by the user equipment, that at least one first network entity satisfies at least one beam-failure condition ([0192] “At 1830, a counter may be incremented in response to performing the LBT procedure. At 1840, a scheduling request process failure may be determined in response to the counter reaching a first value and no uplink grant being received from the second base station.”); 
selecting, by the user equipment, one or more of at least one resource and at least one parameter based on the at least one (This will be discussed in view of Wang.) received network entity failure indication configuration (See above [0193] “third parameter indicating…”), the one or more of the at least one resource and the at least one parameter being configured to transmit at least one indication that the at least one detected first network entity satisfies the at least one beam-failure condition (See below [0192 and Fig. 18]); and 
transmitting, by the user equipment, the at least one indication of the at least one first network entity that satisfies the at least one beam-failure condition to at least one second network entity ([0192 and Fig. 18] “At 1850, at least one second message may be transmitted to the first base station. The at least one second message may comprise at least one first parameter.”, Step 1850 “Transmit, to the first base station, second message(s) comprising 1st parameter(s) indicating the scheduling request process failure corresponding to the 2nd base station”, and [claim 2] “the second message comprises at least one second parameter indicating the first value.”).
It is noted that while disclosing a LBT procedure in a dual connectivity scheme, Dinan does not specifically teach about selecting a resource and a parameter based on received configuration. It, however, had been known in the art before the effective date of the instant application as shown Wang as follows;
selecting, by the user equipment, one or more of at least one resource and at least one parameter based on the at least one received … configuration ([Wang, 0060] “UE 102 selects the most suitable BWP (e.g., the BWP with the lowest load indicator and also with PRACH resource available) based on a BWP-LI message received from a network node.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dinan by using the features of Wang in order to effectively assign resources and avoid congestion such that “If the currently active BWP does not have sufficient bandwidth, the network node (e.g., gNB) can move the UE to another BWP.” [Wang, 0021]. 

Regarding claim 15, it is an apparatus claim corresponding to the method claim 1, except the limitations “at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor” ([0100 and Fig. 4] “The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.”, and [0122] “a non-transitory tangible computer readable media comprising instructions executable by one or more processors to cause operation”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claims 2 and 16, the method of claim 1 and the apparatus of claim 15, respectively, wherein the at least one second network entity is in a non-failure condition ([0192] “At 1810, at least one first message may be received from a first base station.”, and [0192] “At 1860, at least one third message may be received from the first base station.”).

Regarding claims 3 and 17, the method of claim 1 and the apparatus of claim 15, respectively, wherein each of the at least one network entity failure indication configuration is associated with at least one network entity ([0193] “the at least one first message may comprise a scheduling configuration index for the LAA cell. According to an embodiment, the at least one first message may comprise at least one third parameter indicating the first value.”).

Claim(s) 4-6, 8 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2018/0124831) in view of Wang (US 2022/0039096) and further in view of Khoshnevisan et al. (US 2021/0376909, “Khoshnevisan”) and its provisional application, 63/029916 (“916”).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
Regarding claims 4 and 18, it is noted that while disclosing a LBT procedure in a dual connectivity scheme, Dinan does not specifically teach about MAC-CE indicating CORESETPoolIndex associated with a network entity. It, however, had been known in the art before the effective date of the instant application as shown Khoshnevisan as follows;
the method of claim 1 and the apparatus of claim 15, respectively, wherein the at least one network entity failure indication configuration comprises at least one uplink medium access control control element indicating at least one CORESETPooIndex associated with the at least one detected first network entity ([916, 0134 and Fig. 4] “At 445, the UE 410 may transmit a beam failure recovery message in a BFR MAC-CE. Examples of the BFR MAC-CE are discussed herein with reference to FIG. 5. The BFR MAC-CE is transmitted using the resources provided in the uplink grant, and can be sent on any cell, including failed SCell 415.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dinan by using the features of Khoshnevisan in order to achieve efficient failure recovery such that “the UE may perform beam failure detection (BFD) procedures that may identify one or more beams associated with a particular CORESET pool index value” [Khoshnevisan, 0005]. 

Regarding claims 5 and 19, the method of claim 1 and the apparatus of claim 15, respectively, wherein the at least one network entity failure indication configuration comprises at least two sets of periodic physical uplink control channel resources configured to transmit at least one indication of the at least one detected first network entity ([916, 0130] “two PUCCH resources can be configured for LRR (e.g., indicated by schedulingRequestID-BFR-Scell) by two corresponding scheduling request IDs. The two PUCCH resources or scheduling request IDs may be associated with the two values of CORE SET pool index.”).
The rational and motivation for adding this teaching of Khoshnevisan is the same as for claim 4. 

Regarding claim 6, the method of claim 1, wherein the detection that a network entity is in beam- failure condition is performed on at least one beam-failure detection reference signal subset associated to that network entity ([916, 0127] “At 420, the Scell 415 may transmit, and UE 410 may receive, one or more BFD reference signals of a set of BFD reference signals.”).
The rational and motivation for adding this teaching of Khoshnevisan is the same as for claim 4. 

Regarding claims 8 and 20, the method of claim 1 and the apparatus of claim 15, respectively, wherein the at least one indication comprises at least one medium access control control element transmitted via at least one physical uplink shared channel ([916, 0132] “the UE 410 may use to schedule a PUSCH in which a BFR MAC-CE can be transmitted.”).
The rational and motivation for adding this teaching of Khoshnevisan is the same as for claim 4.

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2018/0124831) in view of Wang (US 2022/0039096) and further in view of Lee et al. (US 2022/0190977, “Lee”).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing a LBT procedure in a dual connectivity scheme, Dinan does not specifically teach about a failure indication on an UL RS. It, however, had been known in the art before the effective date of the instant application as shown Lee as follows;
the method of claim 1, wherein the at least one network entity failure indication is transmitted via at least one uplink reference signal ([Lee, 0376] “the BFRQ may include transmitting, by the UE, the PRACH preamble related to the beam RS selected in the above-described process through the PRACH resource related to the beam RS selected by the UE.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dinan by using the features of Lee in order to increase communication reliability and decrease latency such that “based on the configuration information, reporting beam information decided by a received reference signal (RS) to the base station (BS).” [Lee, 0007]. 

Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2018/0124831) in view of Wang (US 2022/0039096) and further in view of Lee et al. (US 2022/0174685, “Lee685”).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing a LBT procedure in a dual connectivity scheme, Dinan does not specifically teach about a periodic reporting. It, however, had been known in the art before the effective date of the instant application as shown Lee685 as follows;
the method of claim 1, wherein the user equipment is configured with at least one aperiodic or semi-persistent beam reporting configuration configured for activation upon the user equipment detecting the at least one failed network entity (This alternative is not examined.) and/or sending the corresponding network entity failure indication ([Lee685, 0470] “based on the configuration information, reporting beam information decided by a received reference signal (RS) to the base station (BS).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dinan by using the features of Lee685 in order to increase communication reliability and decrease latency such that “detecting occurrence of (i) beam failure (BF) or (ii) partial BF in at least one first cell among the plurality of cells; and based on detection of the BF or partial BF for the at least one first cell, transmitting, to a base station, an uplink signal” [Lee685, 0007]. 

Claim(s) 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2018/0124831) in view of Khoshnevisan et al. (US 2021/0376909, “Khoshnevisan”) and its provisional application, 63/029916 (“916”).
Examiner’s note: in what follows, references are drawn to Dinan unless otherwise mentioned.
Regarding claim 13, it is noted that while disclosing a LBT procedure in a dual connectivity scheme, Dinan does not specifically teach about MAC-CE indicating CORESETPoolIndex associated with a network entity. It, however, had been known in the art before the effective date of the instant application as shown Khoshnevisan as follows;
the method of claim 10, wherein the at least one network entity failure indication configuration comprises at least one uplink medium access control control element indicating at least one CORESETPooIndex associated with the at least one failed network entity ([916, 0134 and Fig. 4] “At 445, the UE 410 may transmit a beam failure recovery message in a BFR MAC-CE. Examples of the BFR MAC-CE are discussed herein with reference to FIG. 5. The BFR MAC-CE is transmitted using the resources provided in the uplink grant, and can be sent on any cell, including failed SCell 415.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Dinan by using the features of Khoshnevisan in order to achieve efficient failure recovery such that “the UE may perform beam failure detection (BFD) procedures that may identify one or more beams associated with a particular CORESET pool index value” [Khoshnevisan, 0005]. 

Regarding claim 14, the method of claim 10, wherein the at least one network entity failure indication configuration comprises at least two sets of periodic physical uplink control channel resources configured to transmit at least one indication of the at least one failed network entity ([916, 0130] “two PUCCH resources can be configured for LRR (e.g., indicated by schedulingRequestID-BFR-Scell) by two corresponding scheduling request IDs. The two PUCCH resources or scheduling request IDs may be associated with the two values of CORE SET pool index.”).
The rational and motivation for adding this teaching of Khoshnevisan is the same as for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411